Title: Report of the Committee to Draw Up Rules of Procedure in Congress, [before 10 July 1776]
From: Committee of the Continental Congress
To: 


                    
                        [Before 10 July 1776]
                    
                    The Committee appointed to draw up Rules and Orders for the Government of this House have agreed to the following report.
                    iii. No Member shall read any printed Paper in the House during the sitting thereof without Leave of the Congress.
                    vii. No Member shall speak more than twice in any one Debate without Leave of the House.
                    ix. No Motion shall be debated until the same be seconded.
                    x. When a Motion shall be made and seconded it shall be reduced to writing if Desir’d by the President or any Member delivered in at the Table and read by the President before the same shall be allowed to be debated.
                    xi. When a Motion is made and seconded the Matter of the Motion shall receive a Determination by the Question or be laid aside by general Consent or postponed by the previous Question before any other Motion be received.
                    
                    xiv. When the Question is put by the Chair every colony present shall be counted on one side or the other unless it’s delegates be divided.
                    iv. No Member in coming into the House or in removing from his Place shall pass between the President and the Member then speaking.
                    v. When the House is sitting no Member shall speak [or whisper] to another so as to interrupt any Member who may be speaking in the Debate.
                    [v]iii. When two Members rise together the President shall name the Person to speak.
                    ii. No Member shall depart from the service of the House without Permission of the Congress or order from his constituents.
                    xvi. No Person shall be appointed to any office of Profit unless he shall have the Consent of Seven Colonies. Nor shall any Ballot be counted unless the Person for whom the Ballot shall be given be first named to the House before the balloting be gone into.
                    vi. Every Person shall speak from his seat, and when not spea[king] shall continue therein. See the Amendment.
                    xii. If in a Debate there arise more Questions than one and it be controverted which Question shall be first put, the Question first moved and seconded shall be put first unless it be laid aside by general Consent.
                    xiii. If a Question in a Debate contain more parts than [one] any Member may have the same divided into as many Questions as parts.
                    xv. No person shall walk in the house while the question is putting, nor shall any one give his vote who was not present when the question was put.
                    i. The roll of the house shall be called over by the secretary every day withinminutes after the hour to which it was adjourned, and all absentees without leave shall be noted on the roll, and a copy of so much of the said roll as relates to any one colony shall be sent to the Convention or assembly of such colony once in every three months.
                